Citation Nr: 0633922	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination of the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a January 2004 Board decision, the Board determined 
that the appellant was not eligible for VA benefits.

2.  The evidence received since the January 2004 decision of 
the Board is cumulative or redundant of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking basic eligibility for VA 
benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006)).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.

The amended definition of new and material evidence, now 
codified at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the appellant's claim to reopen, 
which was received after that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provides rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
granted by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are applicable to the appellant's claim to reopen, which 
was received after that date.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
in July 2004, subsequent to its initial adjudication of the 
claims.  In addition, during his June 2004 RO hearing prior 
to deciding the claim, the appellant was informed of the 
unique character of the evidence that must be presented for a 
claim to reopen in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the appellant's 
behalf.  Therefore, the Board believes that the appellant was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

In addition, although the appellant has not been provided 
notice with respect to the type of evidence necessary to 
establish a disability rating or effective date, as explained 
below, the Board has determined that the reopening of the 
appellant's case is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record also reflects that VA assisted the appellant by 
contacting the National Personnel Records Center (NPRC) in an 
attempt to verify the appellant's active duty service.  As 
the NPRC responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the U.S. Armed 
Forces, the originating agency was unable to obtain further 
evidence or information that could be used to substantiate 
the claim.  The appellant has not referenced any other 
evidence that could be associated with the case, and the 
Board is unaware of any such outstanding evidence.  In sum, 
the Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
appellant's claim.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held 
that the prior holding in Justus that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.1 (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

In April 2002 the appellant submitted a claim for service 
connection for several injuries.  His claim was denied in a 
January 2004 decision of the Board as the service department 
was unable to confirm that the appellant served with the 
Philippine Commonwealth Army or the recognized guerrillas in 
the service of the U.S. Armed Forces.  The evidence then of 
record included several affidavits from the appellant's 
fellow servicemen, medical records documenting his post-
service treatment, a negative response from the NPRC 
regarding the appellant's status as a veteran, and documents 
from the Philippine Veterans Affairs Office (PVAO) noting the 
veteran's receipt of an old age pension and education 
benefits based on his Philippine military service.

The Board notes that the appellant admits that he was not a 
member of a recognized guerrilla fighting unit in the service 
of the Armed Forces of the United States.  Instead, his 
argument is that since he receives an old age pension and 
education benefits from the PVAO, he should be considered a 
veteran for the purposes of receiving VA benefits.  The 
appellant's claim to reopen was received in May 2004.  In 
support of his claim, the appellant submitted several more 
affidavits from fellow servicemen.  The appellant was also 
provided a local hearing at the originating agency in June 
2004 and a hearing before the undersigned Veterans Law Judge 
at the originating agency in July 2006 at which time he again 
reiterated his argument regarding his status as a veteran.

The Board finds that the additional evidence submitted by the 
appellant is new, but it is not material as it is not 
evidence of service in accordance with 38 C.F.R. § 3.203(a).  
The appellant has not submitted any documents issued by the 
service department and his evidence is therefore not deemed 
official evidence of service.  Therefore, the evidence 
submitted by the appellant is cumulative and redundant of the 
evidence already of record and does not raise a reasonably 
possibility of substantiating the claim.  

Accordingly, reopening of the appellant's claim for basic 
eligibility for VA benefits is not warranted.


ORDER

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for VA benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


